PER CURIAM.
We have for review the final order of dissolution of Mary Susan Erickson and James Edward Erickson. The parties entered into a stipulated agreement just prior to the final hearing; the agreement was recited at the hearing; the recitation contained no provision regarding the federal income tax deduction for the parties’ only child. The final judgment however contains a paragraph *1094(six) relating to the federal income tax deduction. The inclusion in the final judgment of a provision that was not in the parties’ agreement is error. See Steiner v. Steiner, 638 So.2d 174, 175 (Fla. 1st DCA 1994).
We therefore reverse and remand for entry of a corrected final judgment, deleting paragraph six. We affirm in all other respects.
MINER, WEBSTER and LAWRENCE, JJ., concur.